Los hechos están expresados en la opinión.
El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan se dictó el día 16 de mayo de 1916 una sentencia disolviendo el vínculo matrimonial que existía entre Rafael Fabián y Josefina Finlay.
Copia de esta sentencia se presentó al registrador en este caso.
Con posterioridad a la fecha en que se registró la sen-tencia, log citados Rafael Fabián y Josefina Finlay — repre-sentados por conducto de sus respectivos apoderados — com-parecieron ante un notario de Nueva York y otorgaron el contrato a que se contrae la nota denegatoria del registrador.
Versaba el contrato sobre una plena, mutua renuncia de derechos y acciones que tenían en la sociedad de ganancia-les que entre ellos había existido, y convenían y declaraban que toda propiedad que apareciera en el registro a nombre de cualquiera de los esposos fuese'y se considerase como de la exclusiva y privativa propiedad del esposo en cuyo nom-bre se hallare inscrita la propiedad.
Acompañando esta escritura'de renuncia y convenio pre-sentó el recurrente Rafael Fabián una escritura de compra-venta otorgada a su favor, previamente inscrita, y solicitó del registrador que la finca que en dicha escritura se describe se inscribiese como de su propia y exclusiva propiedad. La nota denegatoria del registrador reza como sigue:
*901“Denegada la inscripción del precedente documento en cuanto a una finca compuesta de 50,398 metros cuadrados, 41 decímetros, en la Sección Sur del Barrio de Santurce, San Juan, con vista de la sentencia de divorcio y d'e otros documentos, porque en el presente título no se describen las fincas que deben ser objeto del mismo, sin que sean suficientes para el caso la descripción que de dicha finca se hace en el escrito acompañado, por tratarse del presente que es un documento moderno, y denegada también la inscripción en cuanto a una parcela de 1,000 metros cuadrados, por haber sido segregada de la citada finca y hallarse inscrita a favor de persona distinta de los contratantes; * * * ” ■
Convenimos con el recurrente en que el registrador lia debido expresar sus razones de una manera un poco más' amplia.
Parece que no existe ninguna disposición en la Ley Hipo-tecaria que por sus términos expresos cubra este caso. Nuestro Código Civil, sin embargo, lo reconoce en su artí-culo 163.
Al quedar en 16 de mayo de 1916 di suelto el vínculo matrimonial de Rafael Fabián y Josefina Finlay, cada uno de ellos inmediatamente adquirió el derecho a una mitad de todos los bienes gananciales que existieran.
El contrato en este caso es una cesión mutua de los de- ' reclios de una parte a o en cualquier propiedad que estu-viese inscrita a nombre de la otra.
Josefina Finlay, por la sentencia de divorcio, quedó in-vestida de un inmediato derecho a una mitad individual en toda propiedad de la sociedad de gananciales disuelta a virtud de dicha sentencia de-divorcio. Ella hizo una cesión general de sus derechos en bienes gananciales en cuanto a toda propiedad que se hubiese inscrito a nombre de' Rafael Fabián, renunciando necesariamente la presunción de que fuese ganancial dicha propiedad, presunción que existía a su favor. Ora se repute copio abandono de derecho, ora como renuncia de presunción, en ambos casos el recurrente tenía derecho a que se inscribiese su escritura, si el registra-*902dor no tenía razón al requerir nna descripción específica de los bienes.
Mucbo se fia escrito sobre la naturaleza del derecho de un marido o mujer mientras subsiste la sociedad conyugal, pero estamos satisfechos con la teoría de que a su disolución por la muerte o por sentencia de divorcio cada esposo ad-quiere algunos derechos en realidad, trasmitidos en este caso por virtud de la sentencia de divorcio.
El artículo 21 de la Ley Hipotecaria dispone:
“Las escrituras públicas de actos o contratos que deban inscri-birse, expresarán por lo menos todas las circunstancias que bajo pena de nulidad debe contener la inscripción' y sean relativas a las personas de los otorgantes, a las fincas y a los derechos inscritos.
“Los dúeños de bienes inmuebles o derechos reales por cualquier título universal o' singular que no los señale y describa individual-mente, podrán obtener su inscripción presentando dicho título con el documento, en su caso, que pruebe haberles sido aquél transmi-tido, y justificando con cualquier otro documento fehaciente que se hallan comprendidos en él los bienes que traten de inscribir.”
Aun cuando históricamente la frase “título universal” se refiere a la herencia, sin embargo, en su literal sentido puede interpretarse con mayor alcance. Los derechos que como usufructuario tiene un marido se han considerado general-mente como título universal, y no creemos que se va más allá del sentido de la frase cuando se dice que el título que a la disolución del matrimonio adquiere cada uno de los cón-yuges es un tituló universal. Se refiere a cada porción de terreno de los que pertenecían a la sociedad conyugal. Así, también, ha sido el traspaso o renuncia de Josefina Finlay en favor de Rafael Fabián un título universal, o cuando menos, respecto a Lodos los bienes inscritos a nombre del citado Rafael Fabián. Esta doctrina adquiere mayor fuerza con vista del artículo 1247 del' Código Civil, que trata de la misma manera los derechos hereditarios y conyugales, a saber:
*903“Deberán constar en documento público.
i (^ # * #
a 2 ® # #
í í g # # #
“4. La cesión, repudiación y renuncia de los derechos heredita-rios o de los de la sociedad de gananciales.
“5. * * *
“6. * * *
Si alguna duda tuviésemos la resolveríamos a favor del recurrente. Las partes están identificadas. Los bienes fian sido cumplidamente identificados. No bay posibilidad al-guna de perjudicar a terceros. Josefina Finlay, sus herede-ros o cesionarios, están completamente impedidos por razón de sus actos.
La nota denegatoria del registrador debe ser revocada, y hecha la inscripción de conformidad.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.